Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mike Andrew Brockett appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction of his sentence. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. United States v. Brockett, No. 2:92-cr-00088-4 (E.D.Va. July 24, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.